Detailed Action
This office action is in response to the amendment filed on 05/09/2022.


Status of Claims
Claims 1-21 are pending.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




	






Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-9, 11-12, 15-19, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No.  US 2013/0114446, hereinafter referred to as Liu) in view of Inui et al. (Publication No.  US 2018/0014272, hereinafter referred as Inui).
	Regarding Claims 1, 11, and 21, Liu discloses obtaining area information indicating the geographical area for which it would be beneficial to make network related measurements (A OAM/EM   send a trace session request to an eNB; see figure 13 numeral 1320 & ¶ 301. The trace session request includes parameters such as the area selection condition [area information] where the WTRU measurement may be collected; see ¶ 301.); and
 providing directing information indicating the geographical area to an incentive distribution function (IDF) (The eNB selects one or more WRTU based on the parameters provided by the OAM/EM; see figure 13 numeral 1330 & ¶ 302. For each selected WTRU the eNB send a trace activation request [directing information] to a minimization of drive test (MDT) [IDF] via the MME; see figure 13 numeral 1335-1340 & ¶ 303. The trace activation request [directing information] includes a trace reference, a MDT test list, a WTRU ID/US alias and/or a WTRU test client address (e.g., IP+port) [geographical area], among others; see ¶ 303. The MDT list includes the area selection condition where the WTRU measurement may be collected; see ¶ 301.); and 
initiating network related measurements in the geographical area (The MDT use a SMS or application message to trigger the MDT test on the WTRU; see figure 13 numeral 1345 & ¶ 305. The message includes an user incentive information (e.g., $5 off monthly bill); see ¶ 305.).
Liu fails to discloses that the IDF distributes, to one or more mobile communications devices not currently served by a cell in the geographical area, an incentive to roam into the geographical area. However, in analogous art, Inui discloses that the mobile terminal, outside of area A, receive an inducement screen generated by the inducement unit; see figure 5 & ¶ 0059. The inducement screen includes a message which notifies a reward event according to movement, map information which indicates the area A that is an inducement destination; see figure 5 & ¶ 0059. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu MDT system with the reward mechanism in order to avoid the cost of collecting the radio wave information for a plurality of conditions; see ¶ 0005-0006.

	Regarding Claims 2 and 12, Liu discloses that the area information, comprises at least one of, a place name or geographical coordinates related to the geographical area (The trace session request include parameters such as the area selection condition [area information] where the WTRU measurement may be collected; see ¶ 301.).

	Regarding Claims 5 and 15, Liu discloses that the area information, comprises timing information (The trace session request includes parameters such as logging interval and/or logging duration; see ¶ 301.).

	Regarding Claims 6 and 16, Liu discloses that the directing information, comprises; at least one of, a place name or geographical coordinates, related to the geographical area (The trace activation [directing information] includes a trace reference, a MDT test list, a WTRU ID/US alias [place name] and/or a WTRU test client address (e.g., IP+port) [geographical coordinates], among others; see ¶ 303. The MDT list includes the area selection condition [area information] where the WTRU measurement may be collected; see ¶ 301.).

	Regarding Claims 7 and 17, Liu discloses that the directing information, comprises timing information (The trace activation includes a trace reference, a MDT test list, a WTRU ID/US alias and/or a WTRU test client address (e.g., IP+port), among others [directing information]; see ¶ 303. The MDT list includes a logging interval and/or logging duration; see ¶ 301.).

	Regarding Claims 8 and 18, Liu discloses requesting an intermediate node to, request a wireless access node to start a network related measurement session (A trace agent sends a MDT test start message to the MME [intermediate node]; see figure 13 numeral 1355.) and to activate the mobile part of the network related measurement in a mobile communication device in the geographical area (In response to the MDT test start message the MME sends a MDT start message [activate the mobile part] to the eND which start the MDT trace with the WTRU [mobile communication device]; see figure 13 numeral 1360-1370.).

	Regarding Claims 9 and 19, Liu discloses requesting a wireless access node to start a network related measurement session and to activate the mobile part of the network related measurement in a mobile communication device (MCD) in the geographical area (In response to the MDT test start message the MME sends a MDT start message [activate the mobile part] to the eND [wireless access node] which start the MDT trace with the WTRU [MCD]; see figure 13 numeral 1360-1370.).



Claims 3-4 and 13-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No.  US 2013/0114446, hereinafter referred to as Liu) in view of Inui et al. (Publication No.  US 2018/0014272, hereinafter referred as Inui) and further in view of Yi et al. (Publication No.  US 2011/0183661, hereinafter referred as Yi).
Regarding Claims 3 and 13, Liu fail to disclose that the area information, comprises one or more identities of one or more wireless access nodes. However, in analogous art, Yi discloses that the MDT area information or region ID may be in various different format, for example, 1) Cell identifier: an identifier of a single cell, 2) List of cell identifiers: a list of a plurality of cell IDs, 3) Cell group identifier, 4) Tracking area identifier, etc; see ¶ 0039. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu MDT system with the MDT for a specific area in order to ensure cell coverage optimization; see ¶ 0016.

	Regarding Claims 4 and 14, Liu fail to disclose that the area information, comprises one or more identities of one or more groups of wireless access nodes. However, in analogous art, Yi discloses that the MDT area information or region ID may be in various different format, for example, 1) Cell identifier: an identifier of a single cell, 2) List of cell identifiers: a list of a plurality of cell IDs, 3) Cell group identifier, 4) Tracking area identifier, etc; see ¶ 0039. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu MDT system with the MDT for a specific area in order to ensure cell coverage optimization; see ¶ 0016.

Claims 10 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No.  US 2013/0114446, hereinafter referred to as Liu) in view of Inui et al. (Publication No.  US 2018/0014272, hereinafter referred as Inui) and further in view of Suzuki et al. (Publication No.  US 2011/021279, hereinafter referred as Suzuki).
	Regarding Claims 10 and 20, Liu fail to disclose initiating network related measurements in the geographical area, further comprises at least initiating measurements of one of: serving cell and neighbor cell reference signal received power, serving cell and neighbor cell reference signal received quality, serving cell and neighbor cell reference signal, signal to interference and noise ratio and radio link quality comprising at least one of radio link failure and RRC reestablishment failure. However, in analogous art, Suzuki discloses that the device is configured to measure and log/report any, some or all of the following information to the network: a priority or priorities of the camped on or serving cell and a particular (e.g., specified) number of best neighboring cells; see ¶ 0078. The measurement includes Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ) (e.g., in connected mode only) are logged periodically in connected mode, idle mode, or both; see ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu MDT system with the MDT measurement mechanics in order to reduce the need for number of rigorous drive tests, which can significantly decrease network maintenance costs for operators and also decrease carbon emissions, thereby helping to protect the environment.; see ¶ 0016.


Response to Arguments
Regarding Claim 1, Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by the amended claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Auterio et al. (US 2012/0040760) The prior art discloses a location-based action to be performed by the user is determined to obtain the reward, and a message having a description of the location-based action, a description of the reward, and an offer of the reward for performing the location-based action is transmitted to a device associated with the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472                                                                                                                                                                                                        


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472